UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6891


MISS CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

DOUGLAS   GANSLER,   Maryland   Attorney         General;    WILLIAM
BROCKMAN, Deputy Solicitor General,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-01367-JFM)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Catherine Denise Randolph appeals the district court’s

order denying relief on her 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed     the    record   and    find   no    reversible      error.

Accordingly, we deny as moot Randolph’s motions to expedite and

affirm      for    the    reasons      stated    by     the    district       court.

Randolph v.       Gansler,      No.   1:13-cv-01367-JFM       (D.    Md.    May   13,

2013).      We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented     in    the    materials

before   this     court   and    argument     would   not    aid    the    decisional

process.



                                                                             AFFIRMED




                                          2